--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5

 
INCENTIVE STOCK OPTION AGREEMENT
under the
FIRST SECURITY GROUP, INC.
2002 LONG-TERM INCENTIVE PLAN




Optionee: ______________________


Number Shares Subject to Option: ________________


Exercise Price per Share: $_________


Date of Grant: __________________




1.    Grant of Option. First Security Group, Inc. (the "Company") hereby grants
to the Optionee named above (the "Optionee"), under the First Security Group,
Inc. 2002 Long-Term Incentive Plan (the "Plan"), an Incentive Stock Option to
purchase, on the terms and conditions set forth in this agreement (this "Option
Agreement"), the number of shares indicated above of the Company's $0.01 par
value common stock (the "Stock"), at the exercise price per share set forth
above (the "Option"). Capitalized terms used herein and not otherwise defined
shall have the meanings assigned such terms in the Plan.


2.    Vesting of Option. Unless the exercisability of the Option is accelerated
in accordance with Sections 9.7, 9.8, 9.9 and/or 9.10 of the Plan, the Option
shall vest (become exercisable) in accordance with the following schedule:



 
Years of Service
       
After Date of Grant
 
Percent of Option Shares Vested
 









3.    Period of Option and Limitations on Right to Exercise. The Option will, to
the extent not previously exercised, lapse under the earliest of the following
circumstances; provided, however, that the Committee may, prior to the lapse of
the Option under the circumstances described in paragraphs (b), (c) and (d)
below, provide in writing that the Option will extend until a later date:


(a)    The Option shall lapse as of 5:00 p.m., Eastern Time, on the tenth
anniversary of the date of grant (the "Expiration Date").


(b)    The Option shall lapse three months after the Optionee's termination of
employment for any reason other than the Optionee's death or Disability;
provided, however, that if the Optionee's employment is terminated by the
Company, a Parent, or a Subsidiary for cause (as defined below) or by the
Optionee without the consent of the Company, a Parent, or a Subsidiary, the
Option shall lapse immediately.


--------------------------------------------------------------------------------





(c)    If the Optionee's employment terminates by reason of Disability, the
Option shall lapse one year after the date of the Optionee's termination of
employment.


(d)    If the Optionee dies before the Option otherwise lapses and (i) while
employed, (ii) during the three-month period described in subsection (b) above,
or (iii) during the one-year period described in subsection (c) above, the
Option shall lapse one year after the date of the Optionee's death. Upon the
Optionee's death, the Option may be exercised by the Optionee's beneficiary.


If the Optionee or his beneficiary exercises an Option after termination of
employment, the Option may be exercised only with respect to the shares that
were otherwise vested on the Optionee's termination of employment (including
vesting by acceleration in accordance with Sections 9.7, 9.8, 9.9 and/or 9.10 of
the Plan).


Whether a termination of employment has occurred, as contemplated by this
Paragraph 3, shall be determined in accordance with the applicable provisions of
the Plan, including, but not limited to, Section 3.1(j) thereof.


The term "cause" as used herein shall have the meaning assigned to such term in
the employment agreement, if any, between the Optionee and the Company or an
affiliated company; provided, however, that if there is no such employment
agreement or definition, the term “cause” shall mean any of the following acts
by the Optionee, as determined by the Board: gross neglect of duty, prolonged
absence from duty without the consent of the Company, the acceptance by Optionee
of a position with another employer without the consent of the Company,
intentionally engaging in any activity which is in conflict with or adverse to
the business or other interests of the Company, willful misconduct, misfeasance
or malfeasance of duty which is reasonably determined to be detrimental to the
Company, breach of a fiduciary duty owed to the Company or any material breach
of an employment contract, which breach has not been corrected by Optionee
within (30) days after his receipt of notice of such breach from the Company.


4.    Exercise of Option. The Option shall be exercised by written notice
directed to the Secretary of the Company at the principal executive offices of
the Company, in substantially the form attached hereto as Exhibit A, or such
other form as the Committee may hereafter approve and require. Unless the
exercise is a broker-assisted "cashless exercise" as described below, such
written notice shall be accompanied by full payment in cash, shares of Stock
previously acquired by the Optionee, or any combination thereof, for the number
of shares specified in such written notice; provided, however, that if shares of
Stock are used to pay the exercise price, such shares must have been held by the
Optionee for at least six months. The Fair Market Value of the surrendered Stock
as of the last trading day immediately prior to the exercise date shall be used
in valuing Stock used in payment of the exercise price. To the extent permitted
under Regulation T of the Federal Reserve Board, and subject to applicable
securities laws, the Option may be exercised through a broker in a so-called
"cashless exercise" whereby the broker sells the Option shares and delivers cash
sales proceeds to the Company in payment of the exercise price. In such case,
the date of exercise shall be deemed to be the date on which notice of exercise
is received by the Company and the exercise price shall be delivered to the
Company on the settlement date.

2

--------------------------------------------------------------------------------





Subject to the terms of this Option Agreement, the Option may be exercised at
any time, or from time to time in part, and without regard to any other option
held by the Optionee to purchase stock of the Company, as to any Option Shares
then vested under Paragraph 2. If this Option Agreement covers more than 1,000
shares of Stock, Optionee may exercise this Option for the purchase of more than
1,000 shares of Stock, either in whole or from time to time in part during the
course of any calendar year, only if the Optionee designates the exercise of
this Option for the purchase of such number of shares of Stock as may exceed the
number 1,000, or such larger number as may then qualify under the Code for
Incentive Stock Option treatment (the "ISO Maximum") as the Optionee's exercise
of a Non-Qualified Stock Option as to the shares of Stock in excess of such ISO
Maximum so acquired by the Optionee pursuant to this Option.


5.    Limitation of Rights. The Option does not confer to the Optionee or the
Optionee's personal representative any rights of a shareholder of the Company
unless and until shares of Stock are in fact issued to such person in connection
with the exercise of the Option. Nothing in this Option Agreement shall
interfere with or limit in any way the right of the Company or any Parent or
Subsidiary to terminate the Optionee's employment at any time, nor confer upon
the Optionee any right to continue in the employ of the Company or any Parent or
Subsidiary.


6.    Stock Reserve. The Company shall at all times during the term of this
Option Agreement reserve and keep available such number of shares of Stock as
will be sufficient to satisfy the requirements of this Option Agreement.


7.    Optionee's Covenant. The Optionee hereby agrees to use his best efforts to
provide services to the Company or a Parent or Subsidiary in a workmanlike
manner and to promote the Company's interests.


8.    Restrictions on Transfer and Pledge. The Option may not be pledged,
encumbered, or hypothecated to or in favor of any party other than the Company
or a Parent or Subsidiary, or be subject to any lien, obligation, or liability
of the Optionee to any other party other than the Company or a Parent or
Subsidiary. The Option is not assignable or transferable by the Optionee other
than by will or the laws of descent and distribution or pursuant to a domestic
relations order that would satisfy Section 414(p)(1)(A) of the Code; provided,
however, that the Committee may (but need not) permit other transfers where the
Committee concludes that such transferability (i) does not result in accelerated
taxation and (ii) is otherwise appropriate and desirable, taking into account
any factors deemed relevant, including without limitation, state or federal tax
or securities laws applicable to transferable options. The Option may be
exercised during the lifetime of the Optionee only by the Optionee or any
permitted transferee.



3

--------------------------------------------------------------------------------



9.    Restrictions on Issuance of Shares. If at any time the Board shall
determine in its discretion, that listing, registration or qualification of the
shares of Stock covered by the Option upon any securities exchange or under any
state or federal law, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition to the exercise of the Option,
the Option may not be exercised in whole or in part unless and until such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Board.


10.    Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Option Agreement and this Option Agreement shall be governed
by and construed in accordance with the Plan. In the event of any actual or
alleged conflict between the provisions of the Plan and the provisions of this
Option Agreement, the provisions of the Plan shall be controlling and
determinative.


11.    Successors. This Option Agreement shall be binding upon any successor of
the Company, in accordance with the terms of this Option Agreement and the Plan.


12.    Severability. If any one or more of the provisions contained in this
Option Agreement are invalid, illegal, or unenforceable, the other provisions of
this Option Agreement will be construed and enforced as if the invalid, illegal,
or unenforceable provision had never been included.


13.    Notice. Notices and communications under this Option Agreement must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to:


First Security Group, Inc.
817 Broad Street
Chattanooga, TN 37402
Attn: Secretary


or any other address designated by the Company in a written notice to the
Optionee. Notices to the Optionee will be directed to the address of the
Optionee then currently on file with the Company, or at any other address given
by the Optionee in a written notice to the Company.


14.    Exercise or Forfeiture as Required by Law. To the extent required by law,
in the event the capital of the Company or a financial institution subsidiary of
the Company falls below the minimum capital requirements established from time
to time by the applicable state or primary federal regulator, such primary
federal regulator may require that Options issued under the Plan that are not
exercised within a specific period of time be cancelled and have no further
force or effect,

4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, First Security Group, Inc., acting by and through its duly
authorized officers, has caused this Option Agreement to be executed, and the
Optionee has executed this Option Agreement, all as of the day and year first
above written.





 
FIRST SECURITY GROUP, INC.
           
By:
     
Name:
     
Title:
             
OPTIONEE:
             

 


5

--------------------------------------------------------------------------------


 
EXHIBIT A


NOTICE OF EXERCISE OF OPTION TO PURCHASE
COMMON STOCK OF
FIRST SECURITY GROUP, INC.





 
Name:
     
Address:
             
Date:
   





First Security Group, Inc.
817 Broad Street
Chattanooga, TN 37402
Attn: Secretary


Re:  Exercise of Incentive Stock Option


I elect to purchase ____________ shares of Common Stock of First Security Group,
Inc. pursuant to the First Security Group, Inc. Incentive Stock Option Agreement
dated _____________________ and the First Security Group, Inc. 2002 Long-Term
Incentive Plan of First Security Group, Inc. The purchase will take place on the
Exercise Date, which will be (i) as soon as practicable following the date this
notice and all other necessary forms and payments are received by the Company,
unless I specify a later date (not to exceed 30 days following the date of this
notice), or (ii) in the case of a broker-assisted cashless exercise (as
indicated below), the date of this notice.


On or before the Exercise Date (or, in the case of a broker-assisted cashless
exercise, on the settlement date following the Exercise Date), I will pay the
full exercise price in the form specified below (check one):



 
[ ]
Cash Only: by delivering a check to First Security Group, Inc. for $__________.




 
[ ]
Cash and Shares: by delivering a check to First Security Group, Inc. for
$__________ for the part of the exercise price. I will pay the balance of the
exercise price by delivering to the Company a stock certificate with my
endorsement for shares of Company common stock ("Stock") that I have owned for
at least six months. If the number of shares of Stock represented by such stock
certificate exceeds the number needed to pay the exercise price, the Company
will issue me a new stock certificate for the excess.




 
[ ]
Shares Only: by delivering to the Company a stock certificate with my
endorsement for shares of Stock that I have owned for at least six months. If
the number of shares of Stock represented by such stock certificate exceeds the
number needed to pay the exercise price, the Company will issue me a new stock
certificate for the excess.


--------------------------------------------------------------------------------






 
[ ]
Cash From Broker: by delivering the purchase price from __________________, a
broker, dealer or other "creditor" as defined by Regulation T issued by the
Board of Governors of the Federal Reserve System (the "Broker"). I authorize the
Company to issue a stock certificate in the number of shares indicated above in
the name of the Broker in accordance with instructions received by the Company
from the Broker and to deliver such stock certificate directly to the Broker (or
to any other party specified in the instructions from the Broker) upon receiving
the exercise price from the Broker.




 
[ ]
Non-Qualified Stock Option. I hereby designate and agree that ____ shares of
Stock being acquired pursuant to this Notice of Exercise of Option to Purchase
Common Stock of First Security Group, Inc. (the "Notice") as having been
acquired through the exercise of a Non-Qualified Stock Option. All other shares
of Stock, if any, being acquired pursuant to this Notice shall be deemed to have
been acquired by me as an Incentive Stock Option.



Please deliver the stock certificate to me (unless I have chosen to pay the
purchase price through a Broker).





 
Very truly yours,
                         





AGREED TO AND ACCEPTED:


FIRST SECURITY GROUP, INC.


By: ___________________________


Title:__________________________


Number of Option Shares
Exercised: _____________________


Number of Option Shares
Remaining: ____________________


Date: _________________________


